Order entered September 21, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00113-CV


               IN THE INTEREST OF R.N. AND R.N., MINOR CHILDREN


                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-07618

                                             ORDER
       On February 8, 2016, the Dallas County District Clerk filed volume two of the clerk’s

record as a sealed record. However, the record shows that there is no sealing order and the

Dallas County District Clerk has confirmed that there is no such order in this case.


       On the Court’s own motion, we STRIKE the sealed volume two of the clerk’s record in

this case. The Court ORDERS the Dallas County District Clerk to refile volume two of the

clerk’s record within ten days of the date of this order.


                                                        /s/   DOUGLAS S. LANG
                                                              PRESIDING JUSTICE